DETAILED ACTION
Regarding Claim 5: Cancelled.
Specification
Previous objection is withdrawn in view of the Applicant’s amendment filed on 10/25/2021.
Claim Objections
Previous objection is withdrawn in view of the Applicant’s amendment filed on 10/25/2021.
Claim Rejections - 35 USC § 112
Previous rejection is withdrawn in view of the Applicant’s amendment filed on 10/25/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.       Claims 1-4 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, as an example, we recognize that the limitations “derive a slope function, on the basis of a value of a complex impedance of a battery at a predetermined frequency out of the values obtained at a plurality of different measured temperatures and on the basis of a measured temperature of the battery when the complex impedance is obtained, wherein the slope function indicates a relation between the value of the complex impedance at the predetermined frequency and an inverse of the measured temperature of the battery and estimate a value of the complex impedance at the predetermined frequency corresponding to a desired temperature of the battery by using the slope function, 
          In Step 2A, Prong two, the claims additionally recite “store therein a plurality of slope functions respectively corresponding to a plurality of types of batteries, which are derived in advance,” but said limitations are merely directed to insignificant data storing activity. The claims also recite a “processor,” and “battery of a vehicle”, but said limitation is nothing more than a recitation of a general purpose computer for implementing the abstract idea and field of use. Furthermore, the claims additionally recite “output the estimated value of the complex impedance to the vehicle that includes the batter,” but said limitation is merely an insignificant post-solution activity of outputting the desired value, recited at high level of generality. Finally, the claims recite “for estimating a state of charge and a state of health of the battery based on the estimated value of complex impedance,” but said limitation is an intended use and therefore are not given any patentable weight (Note that on page 7/30, the original disclosure mentions, without any further detail, using the derived complex impedance 
          In Step 2B, the claims additionally recite “store therein a plurality of slope functions respectively corresponding to a plurality of types of batteries, which are derived in advance,” but said limitations are merely directed to data storing activity that is well-understood, routine and conventional. The claims also recite “processor” and “battery of a vehicle”, but said limitations are nothing more than a recitation of general purpose computer for implementing the abstract idea and field of use. Furthermore, the claims additionally recite “output the estimated value of the complex impedance to the vehicle that includes the batter,” but said limitation is merely an insignificant post-solution activity of outputting the desired value, recited at high level of generality, that is well-understood, routine and conventional. Finally, the claims recite “for estimating a state of charge and a state of health of the battery based on the estimated value of complex impedance,” but said limitation is an intended use and therefore are not given any patentable weight. As such, the claims do not recite additional elements that would provide “inventive concept” that would amount to significantly more than the abstract idea. Similar rejections are made for other independent and dependent claims.
In Summary, the claims simply recite the abstract idea of determining the slope function that is used to estimate the value of the complex impedance without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive for the reason given above in the updated 101 rejection. Note that although the Examiner’s previous responses to the Applicant’s argument are not reiterated here, they are still valid and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865